Almand, Justice.
The plaintiff in error, William S. Golden, excepts to an order refusing to discharge him from the custody of R. P. Balkcom, Jr., Warden of the Georgia State Prison. In his petition Golden alleged that on May 23, 1956, he was tried in Glynn Superior Court for murder; that the jury returned the following verdict: “We the jury find the defendant William S. Golden guilty of voluntary manslaughter and set the penalty at twenty years”; that when the verdict was published the court instructed the foreman of the jury to insert in the verdict before the words “twenty years” the words “not less nor more than.” Sentence was thereupon entered upon the amended verdict.
*814It is contended that the verdict as first returned by the jury was void, in that under Code Ann. § 27-2502 the jury was required to fix a minimum and maximum sentence. There is no-merit in this contention. As stated in Johnson v. State, 154 Ga. 806 (115 SE 642), “Where a defendant is convicted of the offense of shooting at another, and the jury fixes his sentence at three years, it is not error to overrule a motion to arrest the judgment on the ground that the verdict does not fix a maximum and minimum sentence. Giving to the verdict a reasonable intendment and construction . . . it is equivalent to one fixing the maximum and minimum punishment at three years.”
Even if it be conceded that the court had no authority to instruct the jury to write in the verdict the words “not less nor more than” it was not such an irregularity as would render the verdict and judgment void and allow it to be attacked by a writ of habeas corpus. Sanders v. Aldredge, 189 Ga. 69 (5 SE2d 371); Smith v. Balkcom, 217 Ga. 51 (120 SE2d 617).
The court properly remanded the prisoner to the custody of the warden.

Judgment affirmed.


All the Justices concur.